Citation Nr: 0304458	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-05 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.	Entitlement to service connection for the residuals of a 
head injury

2.	Entitlement to service connection for the residuals of 
an eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from August 1980 to August 
1984.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2002, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Upon its last review, the Board 
denied service connection for a schizoaffective disorder, and 
directed further development of the appellant's claims of 
service connection for the residuals of a head injury and an 
eye injury.

Having reviewed all of the evidence of record, the Board is 
of the opinion that this matter is ready for appellate 
review.  


FINDING OF FACT

The appellant did not sustain a vision disability, or any 
residuals of a head injury, arising from any in-service 
incident.  


CONCLUSIONS OF LAW

1.	A grant of service connection for a vision disability is 
not appropriate.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2002).

2.	A grant of service connection for the residuals of a 
head injury is not appropriate.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in May 2000, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case dated 
in February 2001, as well as in two Supplemental Statements 
of the Case dated in March 2001, each pertaining to the 
separate issues under consideration.  

In specific compliance with Quartuccio, the record indicates 
that by letter dated in December 1999, the appellant was 
informed that the RO could not locate his service medical 
records, and that he could therefore submit alternate sources 
of information such that would substantiate his claims.  
Although the service medical records were obtained in April 
2000, on the former occasion the appellant was informed that 
possible sources of substantiation for his claims included 
statements from service medical personnel, "buddy" 
statements, police accident reports, employment physical 
examinations, and medical evidence from several enumerated 
sources that was generated shortly after his discharge from 
active service.  

The December 1999 letter clearly provides ample information 
as to the types of evidence that would substantiate the 
appellant's claims, and assigns responsibility for obtaining 
such evidence upon the appellant.  The appellant did not 
respond to this advisement.  

In further specific compliance with Quartuccio, the record 
indicates that by letter dated in June 2000, the appellant 
was informed that his claim was not "complete" within the 
meaning of the then-applicable law.  He was advised by the RO 
of what evidence would be required to complete his 
application, and that he was responsible for obtaining it.  
In particular, he was advised that he should submit any 
medical evidence showing that he had a vision disorder that 
had its origins in service.  As he failed to do so to the 
letter dated in December 1999, the appellant did not respond 
to this advisement. 

In further specific compliance with Quartuccio, the appellant 
was advised by letter dated March 2001 of the evidentiary 
requirements to obtain service connection for claimed 
disorders; was accorded a summary of the evidence then of 
record, and was requested to provide evidence that would 
indicate the claimed vision disorder was incurred in service.  
The appellant was specifically advised that it was his 
responsibility to provide the information requested.  As he 
failed to do so to the letters dated in December 1999 and 
June 2000, the appellant did not respond to this advisement.  

The record indicates that all of the foregoing correspondence 
was forwarded to the appellant at the address he provided 
with his application for service connected compensation.  
Because these letters have not been returned as undelivered, 
the law presumes the appellant received them, in the absence 
of clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
It is therefore presumed that the letters were received by 
the appellant at the last and most recent address of record.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a), (b) and (c).  In particular, during the pendency of the 
appellant's claims in April 1999 and August 2000, VA obtained 
treatment records reflecting the course of the appellant's 
care for various disorders.  As noted above, the Board 
obtained the appellant's service medical records in April 
2000.  Given the appellant's complete lack of response to the 
advisements that are outlined above, the Board is unaware of 
the existence of any other information that would 
substantiate the claims.     

VA has attempted to undertake all appropriate medical inquiry 
in an effort to substantiate the appellant's claims.  
However, the appellant has failed on numerous occasions to 
cooperate with this effort, and the Board must conclude that 
the record is now complete to the extent practicable.  The 
Board further must conclude that the record in this case of 
the claimant's lack of cooperation has reached the point 
where it supports a finding that there is no reasonable 
possibility that further development action that depends to 
any degree upon the cooperation of the claimant offers any 
prospect of substantiating the claim.

The appellant was scheduled for VA vision and brain 
examinations in April 1999.  Upon his failure to report for 
such examination, he requested rescheduling.  Although the 
examinations were rescheduled for a date certain in July 
1999, the appellant again did not appear at the time 
established.  In January 2001, the appellant informed the RO 
that he had been incarcerated at the time of the last-
scheduled examinations.  

Further, although the Board directed that the appellant 
undergo further clarifying examinations and the appellant was 
notified of their scheduling in November 2002, the appellant 
failed to report for the examinations as scheduled in 
December 2002.  By letter dated in November 2002, the 
appellant was specifically advised that if he failed to 
report for the examinations without good cause, his claims 
would be rated on the evidence of record, in accordance with 
38 C.F.R. § 3.655.  

Similarly, although the appellant requested that he be 
afforded a BVA hearing, upon its scheduling in December 2001, 
the appellant failed to appear.   

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

Given the numerous advisements to the appellant by both the 
RO and the Board and the fact that the appellant has pointed 
to no other evidence that has not been obtained, the Board 
finds that the record is ready for appellate review.  


The Merits of the Claims

The appellant contends that he sustained a head injury and a 
vision disorder while in military service.  Having carefully 
considered the appellant's contentions in light of the 
record, the Board is of the opinion that the clear 
preponderance of the evidence is against the claims and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant's service medical records indicate that in 
November 1983, the appellant was struck in the head by the 
elbow of a fellow-soldier during the course of a football 
game.  The appellant was treated for a laceration above the 
right eye.  He reported no loss of consciousness or any 
indication of diminution of vision.  

The appellant underwent a pre-separation physical examination 
in June 1984.  He denied having had any head injury, vision 
difficulty or periods of unconsciousness, and reported 
himself to be in "good health."  Clinical neurological and 
vision evaluations resulted in normal findings.  

The appellant's claims arose by application dated in July 
1998.   He alleged that the in-service incident had caused 
both a vision disorder and unspecified residuals of a head 
injury.

In an April 1999 VA hospitalization record, it is noted that 
the appellant was being treated for schizophrenia, and that 
he reported seeing "a diagram" in front of his eyes.  
During a mental disorders examination, the appellant reported 
that the diagram was of "cloud configurations," and that it 
had been present for approximately four years.  The foregoing 
records, as well as nursing notes and chronological progress 
notes received, are devoid of any mention of an organic brain 
disorder, although the appellant is shown to have undergone 
regular treatment for schizophrenia and a schizoaffective 
disorder.  As noted above, service connection was denied for 
the latter disorders by Board decision dated in March 2002.  

The record does not indicate that the appellant has any 
vision disorder.  In August 2002, the appellant underwent a 
VA vision examination.  He was diagnosed to have astigmatism, 
which was correctable to 20/20.  During the course of a VA 
neurological disorders examination also then conducted, the 
appellant was asked if he had any neurological symptoms, to 
which he responded in the negative.  The examiner reported 
that the neurological examination was "entirely within 
normal limits."  

Because these examinations were later deemed to be 
inadequate, they were returned to the servicing VA medical 
center for the conduct of further medical inquiry.  38 C.F.R. 
§ 4.2.  However, as noted above, the appellant failed to 
report for the examinations, and he has not cooperated in 
this effort.  Thus, by his failure to report for the 
examinations, further inquiry as to these claims is 
foreclosed.  

The Board is thus presented with facts demonstrating that the 
appellant sustained a laceration to the area above his eye in 
service, without loss of consciousness or other residual, and 
that he was discharged from active duty with no physical or 
mental abnormality.  

The record does not indicate that the appellant has a vision 
disability, or an organic brain disorder or other disability 
that has been linked by competent evidence to any in-service 
event.  In this regard, because the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability, 
there is no basis upon which to grant service connection for 
the claimed disorders.   Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  
    
Because the clear preponderance of the evidence is clearly 
against the claims, the appeal as to both claimed disorders 
is denied.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).



ORDER

Service connection for the residuals of a head injury is 
denied.

Service connection for the residuals of an eye injury is 
denied.




	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

